Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim [9,575,768], in view of Choi [20080229090]


As to claim 1,
Kim [9,575,768] teaches A data storage device, comprising: 
one or more memory devices; and
 a controller coupled to the one or more memory devices [col. 3: “Each computing device 102 includes processor core 114 (e.g. an application processor core) and computer-readable 25 storage media 116 (CRM 116). Although shown as a single core, processor core 114 may be one of any suitable number and/or type of processing cores, which may be configured in any suitable manner (e.g., a heterogeneous multi-core application processor). CRM 116 includes volatile memory 118 30 and non-volatile memory 120, which may include any suitable type, combination, or number of memory devices” and col 4; “Computing device 102 also includes direct memory access (DMA) controller 134, which is a memory controller that enables DMA operations between various memories of computing device 102”], wherein the controller is configured to:
 receive boot code chunks of a boot code from a memory device [col. 6: “a first transfer operation is initiated to transfer a first portion of boot code from a first non-volatile memory. The first transfer operation transfers the first portion of boot code to a volatile memory of a device. The first portion of boot code may include any suitable amount of data, such as a block or page of the boot code. ”]; and receive boot code chunks of the boot code from the one or more memory devices [col. 7: “At 304, a second transfer operation is initiated to transfer a second portion of boot code from a second non-volatile memory…The second portion of boot code may include any suitable amount of data, such as a block or page of the boot code.”]
But does not explicity teach receiving boot code from host, 
However, Choi [20080229090] teaches receiving boot code from host [0056: “The host 100 transmits a write command, a boot code, and an address to the memory controller 200 to write a boot code on the boot area 310 (Step 440). The memory controller 200 writes the boot code on the boot area 310 of the flash memory 300 in response to information regarding the block length of the boot code received from the host 100, the number of blocks, a write command, the boot code, and an address.”]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kim and Choi because both are directed toward boot code. Furthermore, Choi improves upon Kim by being able to receive boot code from host such that the if any of the boot code in the device is breached, boot code from another device can be utilized to boot the device.

As to claim 2, 
Kim teache the boot code includes 20 chunks of a predetermined size [col. 6: “a first transfer operation is initiated to transfer a first portion of boot code from a first non-volatile memory. The first transfer operation transfers the first portion of boot code to a volatile memory of a device. The first portion of boot code may include any suitable amount of data, such as a block or page of the boot code.”- suitable amount of data i.e. block or page of the data include any number of page suitable which includes 20 pages of boot code or 20 block of boot code as it could be designed accordingly as a design choice.  Furthermore, Choi 0056 teaches the memory controller 200 writes the boot code on the boot area 310 of the flash memory 300 in response to information regarding the block length of the boot code received from the host 100, the number of blocks, a write command, the boot code, and an address.”]

As to claim 3, 
Kim teaches 3. The data storage device of claim 1, wherein the boot code chunks received from the host device are for a first half of the boot code and wherein the boot code chunks received from the one or more memory devices is for a second half of the boot code. [col. 6: “a first transfer operation is initiated to transfer a first portion of boot code from a first non-volatile memory. The first transfer operation transfers the first portion of boot code to a volatile memory of a device. The first portion of boot code may include any suitable amount of data, such as a block or page of the boot code.” col. 7: “At 304, a second transfer operation is initiated to transfer a second portion of boot code from a second non-volatile memory…The second portion of boot code may include any suitable amount of data, such as a block or page of the boot code.”- two different boot chunk are received  and col. 5  “non-volatile memory includes boot code or how many blocks of boot code are stored in the non-volatile 60 memory. ”- there are number of blocks received and one can be received from host as mapped in claim 1. Supra ] 

As to claim 4, 
Kim teaches 4. The data storage device of claim 1, wherein a number of boot code chunks received from the host device is different from a number of boot code chunks received from the one or more memory devices [col. 6: “a first transfer operation is initiated to transfer a first portion of boot code from a first non-volatile memory. The first transfer operation transfers the first portion of boot code to a volatile memory of a device. The first portion of boot code may include any suitable amount of data, such as a block or page of the boot code.” col. 7: “At 304, a second transfer operation is initiated to transfer a second portion of boot code from a second non-volatile memory…The second portion of boot code may include any suitable amount of data, such as a block or page of the boot code.”-.suitable amount of data from both the operation and they can have different number of boot code chunks and col. 5  “non-volatile memory includes boot code or how many blocks of boot code are stored in the non-volatile 60 memory.”]

As to claim 5, 
Kim teaches 5. The data storage device of claim 1, wherein each boot code chunk received has an authentication signature and wherein the controller is configured to determine whether each boot code chunk has a valid authentication signature [ col. 6: “Transfer descriptors typically include a destination address, a length indicator specifying an amount of data to transfer, and various attribute fields ( e.g., descriptor type, validity, end, interrupt action). ” and col. 8: “the first portion of boot code or the second portion of boot code is decrypted. In some cases, the first portion of boot code is decrypted independently from the second portion of boot code. ” and col. 9: “Alternately or additionally, a signature hash can be generated to verify authenticity of the boot code before permitting subsequent transfer of the boot code. By decrypting and verifying the boot code, execution of unauthorized or altered boot code can be prevented, which can increase device security or prevent access to protected resources of the device. ”- validity is checked].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim [9,575,768], in view of Choi [20080229090], in view Yang [20110320794]
Kim teaches upon determining an authentication signature is invalid for a specific boot code chunk, [col. 9: “a signature hash can be generated to verify authenticity of the boot code before permitting subsequent transfer of the boot code. By decrypting and verifying the boot code, execution of unauthorized or altered boot code can be prevented, which can increase device security or prevent access to protected resources of the device.”]
But does not specifically teach the controller is configured to receive the specific boot code chunk from the other of either the host device or the one or more memory devices that sent the invalid specific boot code chunk  
However Yang [20110320794] teaches the controller is configured to receive the specific boot code chunk from the other of either the host device or the one or more memory devices that sent the invalid specific boot code chunk  [ 0005: “ The bootloader program can check whether the first boot variable is valid or not, and further select which of the first system image partition or the second system image partition to be booted according to the value of the first boot variable. The bootloader program copies the data of the second boot variable partition to replace those of the first boot variable partition when the first boot variable is invalid.”
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to file teaching of Kim and Choi and Yang because both are directed toward boot code. Furthermore, Yang teaches to select a booting code based on its validity such that device can run smoothly.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim [9,575,768], in view of Choi [20080229090], in view Smith [8254568]
As to claim 7,
Combination of Kim and Choi teach boot code loading and authenticating but does not explicitly teach 
the controller is configured to determine whether each boot code chunk has a valid authentication signature after loading each boot code chunk.
Smith [8254568] teaches the controller is configured to determine whether each boot code chunk has a valid authentication signature after loading each boot code chunk. [“FIG. 2 is a block diagram illustrating one embodiment of system components executing secure booting. System 100 may load an LLB (Low Level Boot) code image 229 from storage component 109 into RAM 111 as LLB 225. ” and “Code image iBoot 227 according to one embodiment, may be loaded into memory component 111 from storage 109 based on code image iBoot 231 according to execution of LLB 225” And “ the processing logic of process 300 may verify whether the loaded code image could be trusted based on a UID associated with the device such as UID 119 of FIG. 1. The processing logic of process 300 may extract a header value from the code image. The location of the header value inside the code image may be predetermined. In one embodiment, the header value may be extracted based on a preset attribute in an attribute value pair inside the code image. The header value may include a signature value signed over the code image according to the UID of the device through well-known hashing and encryption algorithms. In one embodiment, the processing logic of process 300 derives another signature value from the code image according to the UID through the same well-known hashing and encryption algorithms at block 305. The processing logic of process 300 may compare the derived signature value and the extracted signature value to verify whether the code image is trusted. In one embodiment, the verification may be successful 307 if the derived signature value and the extracted signature match with each other. Otherwise, the verification may fail. If the verification is not successful 307, the processing logic of process 300 may cause the device to enter a DFU mode at block 309. In one embodiment, the processing logic of process 300 may remove the code image from the memory before the device enters the DFU mode at block 309. ] 
It would have been obvious to person of ordinary skill int the art before the effective filing date of the claimed invention to combine teaching of Kim, choi and Smith because all are directed toward booting system. Furthermore, Smith improves upon Kim and choi by being able to authenticate the after firmware being loaded can be implemented in teaching of Kim and Choi such that the boot code is authenticated after loading in order for it to be checked whether each of the code is secure to boot. 



Claim(s) 8-10, 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim [9,575,768], in view of Choi [20080229090], in view HiltGen [20140244989]  
As to claim 8,
Combination of Kim and Choi teach this claim according to claim 1 supra. But both Kim and choi do not teach determine whether a boot code chunk was invalid; determine whether the invalid boot code chunk was from the host device or the one or more memory devices; and receive a valid boot code chunk from whichever of the host device and the one or more memory device did not deliver the invalid boot code chunk


However, HiltGen [20140244989]  teaches confirm that all boot code chunks have been received; confirm authentication signatures for the boot code; determine whether a boot code chunk was invalid; determine whether the invalid boot code chunk was from the host device or the one or more memory devices; and receive a valid boot code chunk from whichever of the host device and the one or more memory device did not deliver the invalid boot code chunk.[0018:“ After unbooted computing device 202 downloads a complete copy of boot image 203 from seeder computing device 206 and verifies the integrity of boot image 203, for example, through a hash check of boot image 203, unbooted computing device 202 reports back to tracker computing device 122 whether or not it is willing to serve boot image 203 subsequently to any unbooted computing devices that are requesting to download the same boot image 203.”- as the verification is performed after complete boot image is downloaded,  And 0021; “ In the example illustrated in FIG. 2C, an unbooted computing device 210 is powered-on and requests from tracker computing device 122 information about boot image servers from which boot image 203 can be downloaded. In the example shown, tracker computing device 122 selects booted computing device 202' and booted computing device 208' to serve boot image 203 to unbooted computing device 210. In response, unbooted computing device 210 downloads a first part of boot image 203 from booted computing device 202' and downloads a second part of boot image from booted computing device 208. In one implementation, the bootstrap loader 116 downloads the boot image serially (e.g., consecutively) from booted computing device 202 and booted computing device 208. In another implementation, the bootstrap loader 116 downloads the boot image in parallel (e.g., concurrently) from booted computing device 202' and booted computing device 208”- downloads from two different location and as disclosed  in 0018, verification is performed after complete download of the image and 0022: “ To cover cases where the boot image may be corrupted, the unbooted computing device 210 is configured to identify one or more corrupted portions of the boot image and then send a request to the tracker computing device 122 to receive a portion of the boot image from another computing device to replace the one or more corrupted portions of the boot image.”- corrupted code is equivalent to invalid code] 
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kim and Choi and HiltGen because all are directed toward booting. Furthermore, Hiltgen improve upon combination of Kim and Choi by being able to receive code from the other computer than the computer having corrupted or invalid code such that device can be booted anytime without any delay.

As to claim 9,
HiltGen teaches 9. The data storage device of claim 8, wherein the controller is configured to receive multiple copies of one or more boot chunks [0030: “Although method steps 300 describe a process where bootstrap loader 116 downloads a single boot image from one or more seeder computing devices 124 and/or peer computing devices 126, embodiments are not so limited. In some cases, multiple boot images (e.g., operating system component packages) that collectively make up a bootable operating system are separately downloaded to the unbooted computing device. ”].

As to claim 10, 
Hiltgen teaches 10. The data storage device of claim 8, wherein the controller is configured to track a number of boot code chunks received on average from both the one or more memory devices and the host device [0030: “Accordingly, bootstrap loader 116 may be configured to connect to different tracker computing devices 122 to gather information about boot image servers that are able to serve the different files that need to be downloaded.”].


As to claim 12, 
Hiltzgen teaches the controller receives the boot code chunks from the host device and the one or more memory devices in a different order [0021; “In response, unbooted computing device 210 downloads a first part of boot image 203 from booted computing device 202' and downloads a second part of boot image from booted computing device 208. In one implementation, the bootstrap loader 116 downloads the boot image serially (e.g., consecutively) from booted computing device 202 and booted computing device 208. In another implementation, the bootstrap loader 116 downloads the boot image in parallel (e.g., concurrently) from booted computing device 202' and booted computing device 208”].

As to claim 13, 
Kim teaches 13. The data storage device of claim 8, wherein the controller receives more than half of the boot code chunks from either the host device or the one or more memory devices [ col. 6: “a first transfer operation is initiated to transfer a first portion of boot code from a first non-volatile memory. The first transfer operation transfers the first portion of boot code to a volatile memory of a device. The first portion of boot code may include any suitable amount of data, such as a block or page of the boot code.”-. suitable amount of boot code is received it is can be lower or higher than the half, since it is not explicitly saying half of the code.]

Claim(s) 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim [9,575,768], in view of Choi [20080229090], in view HiltGen [20140244989], Further in view of Smith [8254568]   

As to claim 14, 
Combination of Kim, Choi and Hiltgen teaches authentication but do not explicitly teach authentication signatures for the boot code are received from both the host device and the one or more memory devices.
However, Smith [8254568] teaches the authentication signatures for the boot code are received from both the host device and the one or more memory devices 
 [“FIG. 2 is a block diagram illustrating one embodiment of system components executing secure booting. System 100 may load an LLB (Low Level Boot) code image 229 from storage component 109 into RAM 111 as LLB 225. ” and “Code image iBoot 227 according to one embodiment, may be loaded into memory component 111 from storage 109 based on code image iBoot 231 according to execution of LLB 225” And 
“the processing logic of process 300 may verify whether the loaded code image could be trusted based on a UID associated with the device such as UID 119 of FIG. 1. The processing logic of process 300 may extract a header value from the code image. The location of the header value inside the code image may be predetermined. In one embodiment, the header value may be extracted based on a preset attribute in an attribute value pair inside the code image. The header value may include a signature value signed over the code image according to the UID of the device through well-known hashing and encryption algorithms. In one embodiment, the processing logic of process 300 derives another signature value from the code image according to the UID through the same well-known hashing and encryption algorithms at block 305. The processing logic of process 300 may compare the derived signature value and the extracted signature value to verify whether the code image is trusted. In one embodiment, the verification may be successful 307 if the derived signature value and the extracted signature match with each other. Otherwise, the verification may fail. If the verification is not successful 307, the processing logic of process 300 may cause the device to enter a DFU mode at block 309. In one embodiment, the processing logic of process 300 may remove the code image from the memory before the device enters the DFU mode at block 309.] 
It would have been obvious to person of ordinary skill int the art before the effective filing date of the claimed invention to combine teaching of Kim, choi, and HilGen and Smith because all are directed toward booting system. Furthermore, Smith improves upon Kim and choi by being able to authenticate the after firmware being loaded can be implemented in teaching of Kim, Choi and Hiltgen such that the boot code is authenticated for each of the code in order for it to be checked whether each of the code is secure to boot.

Claim(s) 15   is/are rejected under 35 U.S.C. 103 as being unpatentable over HiltGen [20140244989], in view of Ho et al [20190042757]

As to claim 15, 
Hiltgen teaches A data storage device, comprising: one or more memory devices; and a controller coupled to the one or more memory devices [See Fig. 1 computing device having memory and processor], wherein the controller is configured to:
receive boot code chunks of a boot code from either the one or more memory devices or a host device; receive boot data chunks from the other of the one or more memory devices or the host device; and determine whether an average latency for receiving the boot code from the one or more memory devices is different from the average latency for receiving the boot code from the host device [claim 10: “ transmitting to the second computing device information about both the one or more computing devices and the first computing device in order to enable the second computing device to download the boot image from both the one or more computing devices and the first computing device.” and claim 11, “a first portion of the boot image is served by the one or more computing devices and a second portion of the boot image is served by the first computing device ” and claim 12: “one or more computing devices are selected based on a heuristic that considers available bandwidth, central processing unit utilization, latency, and average up-time thereof ”and claim 13 : “at least one computing device in the plurality of computing devices advertises artificial values for the available bandwidth, central processing unit utilization, latency, and average up-time such that the at least one computing device is not selected to serve the boot image to the first computing device ” – average time up and latency provide average latency, heuristic data considers latency of previous boot up which provide average, latency is checked and that’s why one them is selected for bootup]
Does not explicitly teach after a predetermined number of data storage device boots,
However, Hiltgen does not explicitly teach receiving data after a predetermined number of data storage device boots 
Ho et al [20190042757] teaches: receiving data after a predetermined number of data storage device boots [0088 “the processor is to access the boot code from the data storage after the processor enters a power on state or a reset state. “- receiving boot code after reset is a predetermined number of booting. Single reset is a predetermined booting as after it, boot code is accessed.]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Hiltgen and Ho because both are directed toward boot code. Furthermore, Ho improves upon Hiltgen by being able to access boot code after reset such that the updated or upgraded boot code can be used whenever there is boot code update. 

Allowable Subject Matter
Claim 11, 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[ Young et al 20070033311, 0035: “The manageability engine's boot firmware is loaded from a tamper resistant persistent memory (e.g., 320, shown in FIG. 3). In one embodiment, the boot firmware is authenticated after it is loaded as shown by 604. For example, an authenticated code module may authenticate the boot firmware's cryptographic signature. The manageability engine provides an indication its boot firmware has been authenticated at 606. For example, the manageability engine may set an ME boot firmware valid bit latch (e.g., latch 316, shown in FIG. 3) to indicate that the ME boot firmware has been authenticated. ”]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187